

Exhibit 10.18


[exhibit1018image1.jpg]

CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made as of the
1 day of January, 2014, between Under Armour, Inc., a corporation organized
under the laws of the State of Maryland (together with its affiliates, the
“Company”), and Karl-Heinz Maurath (“Executive”).
 
WITNESSETH THAT:
 
WHEREAS, should Under Armour, Inc. or shareholders of Under Armour, Inc. receive
any proposal from a third person regarding a possible Change in Control, the
Board of Directors of Under Armour, Inc. (the “Board”) believes it is important
that the Company be able to rely upon the Executive to continue in his position
until after such Change in Control and that Under Armour, Inc. be able to
receive and rely upon the Executive’s advice, if requested, as to the best
interest of Under Armour, Inc. and its shareholders in connection with any such
Change in Control, without concern that the Executive might be distracted or his
advice affected by the personal uncertainties and risks created by such a Change
in Control.
 
NOW THEREFORE, in order to provide an incentive to the Executive for the
continued dedication of Executive and the availability of his advice and counsel
notwithstanding the possibility of a Change in Control, and to encourage
Executive to remain in the employ of the Company, and for other good and
valuable consideration, the Company and Executive hereby agree as follows:
 
1.     Definitions.
     
(i)    “Accrued Obligations” shall mean the sum of the following: (a) the full
base salary earned by the Executive through the Termination Date and unpaid as
of the Termination Date, calculated at the highest rate of base salary in effect
at any time during the twelve (12) months immediately preceding the Termination
Date; (b) the amount of any base salary attributable to vacation earned by the
Executive but not taken before the Termination Date; (c) any Bonus accrued to
the Executive with respect to the calendar year preceding the termination of
employment and unpaid as of the Termination Date; (d) a pro-rata Bonus for the
year in which the Change in Control occurs, equal to the Bonus times a fraction,
the numerator of which is the number of days during the calendar year preceding
the Termination Date and the denominator of which is 365; and (e) all other
amounts earned by the Executive and unpaid as of the Termination Date.
 
(ii)    “Bonus” shall mean the greater of: (a) the annual average of the
Executive’s bonus paid to the Executive with respect to the two (2) calendar
years prior to

1

--------------------------------------------------------------------------------



Executive’s termination of employment with the Company or (b) the Executive’s
target bonus for the year of such termination of employment.
  
(iii)    “Cause” shall mean the occurrence of any of the following: (a) the
Executive’s material misconduct or neglect in the performance of his duties; (b)
the Executive’s conviction for, or plea of nolo contendere to, any felony, or a
misdemeanor (excluding a petty misdemeanor) involving dishonesty, fraud, moral
turpitude or immoral conduct; or any crime of sufficient import to potentially
discredit or adversely affect the Company’s ability to conduct its business in
the normal course; (c) the Executive’s use of illegal drugs as contemplated by
Article 213(A)(13) of the Panamanian Labor Code; (d) the Executive's material
breach of the Company's written Code of Conduct, as in effect from time to time;
(e) the Executive's commission of any act that results in severe harm to the
Company excluding any act taken by the Executive in good faith that he
reasonably believed was in the best interests of the Company; (f) the Executive,
because of illness or incapacity, is unable, with or without reasonable
accommodations, to perform or is prevented from performing the essential
functions of Executive’s duties for more than one year; or (g) the Executive’s
material breach of this Agreement, including, but not limited to, a material
breach of the Executive’s Employment Agreement attached hereto as Attachment A.
 
(iv)    “Change in Control” shall mean the occurrence of any of the following:
 
a.    Any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the ‘beneficial owner’ (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
Under Armour, Inc. representing fifty percent (50%) or more of the total voting
power represented by Under Armour, Inc.’s then-outstanding voting securities,
provided, however that a Change in Control shall not be deemed to occur if an
employee benefit plan (or a trust forming a part thereof) maintained by Under
Armour, Inc., and/or Kevin Plank and/or his immediate family members, directly
or indirectly, become the beneficial owner, of more than fifty percent (50%) of
the then-outstanding voting securities of Under Armour, Inc. after such
acquisition;
 
b.   A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  ‘Incumbent Directors’ shall mean directors who either (A)
are directors of Under Armour, Inc. as of the date hereof, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to Under Armour, Inc.);
 c. The consummation of a merger or consolidation of Under Armour, Inc. with any
other corporation, other than a merger or consolidation which would result in
(a) the voting securities of Under Armour, Inc. outstanding immediately prior
thereto continuing to represent (either

2

--------------------------------------------------------------------------------



by remaining outstanding or being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of Under Armour, Inc. or such surviving
entity outstanding immediately after such merger or consolidation in
substantially the same proportion as prior to such merger or consolidation; or
(b) the directors of Under Armour, Inc. immediately prior thereto continuing to
represent at least fifty percent (50%) of the directors of Under Armour, Inc. or
such surviving entity immediately after such merger or consolidation; or
 
d.
The consummation of the sale or disposition by Under Armour, Inc. of all or
substantially all of Under Armour, Inc.’s assets.

 
(v)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
(vi)    “Contract Period” shall mean the period staring on the date hereof and
ending on the second anniversary of the date hereof.  The Company, in its sole
discretion, shall have the right to extend the Contract Period.
 
 
(vii)    “Good Reason,” shall mean the occurrence of any of the following
events: (a) a diminishment in the scope of the Executive’s duties or
responsibilities with the Company; (b) a reduction in the Executive’s current
base salary, bonus opportunity or a material reduction in the aggregate benefits
or perquisites; (c) a requirement that the Executive relocate more than fifty
(50) miles from his primary place of business as of the date of a Change in
Control, or a significant increase in required travel as part of the Executive’s
duties and responsibilities with the Company; (d) a failure by any successor to
the Company to assume this Agreement pursuant to Section 5(a) hereof; or (e) a
material breach by the Company of any of the terms of this Agreement.


 (viii)    “Protection Period” shall mean the twelve (12) month period following
a Change in Control.
 
(ix)    “Termination Date” shall mean the effective date as provided hereunder
of the termination of Executive’s Employment.
 
(x)    “Without Cause” shall mean the termination of the Executive’s employment
by the Company other than for Cause or death.
 
2.     Application of this Agreement.  This Agreement shall apply if and only
if: (a) the Executive’s employment terminates during the Protection Period and
(b) the Change in Control occurs during the Contract Period.  This Agreement
shall not apply to any termination of the Executive’s employment other than what
is described in the preceding sentence. Notwithstanding the foregoing, if three
(3) months prior to the date on which a Change in Control occurs, the
Executive’s employment with the Company is terminated by the Company other than
by reason of the Executive’s death or circumstances that would constitute Cause
or the terms and conditions of the Executive’s employment are adversely changed
in a manner which

3

--------------------------------------------------------------------------------



would constitute grounds for a termination of employment by the Executive for
Good Reason, and it is reasonably demonstrated that such termination of
employment or adverse change (i) was at the request of a third party who has
taken steps reasonably calculated to effect the Change in Control, or (ii)
otherwise arose in connection with or in anticipation of the Change in Control,
then for all purposes of this Agreement such termination of employment shall be
deemed to have occurred during the Protection Period and shall be considered
either termination of the Executive’s employment Without Cause by the Company or
termination of the Executive’s employment by the Executive for Good Reason, as
the case may be.
 
3.     Termination of Employment of Executive. The Executive’s employment may be
terminated by following the procedures specified in this Section 3.
 
(i)    Cause. The Executive may not be terminated for Cause unless and until a
notice of intent to terminate the Executive’s employment for Cause, specifying
the particulars of the conduct of the Executive forming the basis for such
termination, is given to the Executive by the Company and, subsequently, a
majority of the Board finds, after reasonable notice to the Executive (but in no
event less than fifteen (15) days prior notice) and an opportunity for the
Executive and his counsel to be heard by the Board, that termination of the
Executive’s employment for Cause is justified.  Termination of the Executive’s
employment for Cause shall become effective after such finding has been made by
the Board and five (5) business days after the Board gives to the Executive
notice thereof, specifying in detail the particulars of the conduct of the
Executive found by the Board to justify termination for Cause. It shall not
constitute Good Reason to the Executive to the extent the Executive is relieved
of any duties and responsibilities during the period the Board is considering
whether such termination for Cause is justified.
 
(ii)    Termination Without Cause. The Company shall have the right by notice to
the Executive of the Company’s intention to terminate Executive’s employment
Without Cause.  Termination of Executive’s employment by the Company Without
Cause shall become effective immediately upon the receipt by the Executive of
such notice.
 
(iii)    Voluntary Termination by the Executive. The Executive may terminate his
employment with the Company by giving a notice of voluntary termination to the
Company, and if such termination is for Good Reason, such notice shall set forth
in reasonable detail the acts and circumstances claimed by the Executive to
constitute Good Reason.  Termination of the Executive’s employment by the
Executive without Good Reason shall be effective five (5) business days after
the Executive gives notice thereof to the Company. The Company shall have twenty
(20) days after receipt of such notice from the Executive of claimed Good Reason
to cure any Good Reason. If the Company is unable to cure the Good Reason during
such cure period, termination of the Executive’s employment by the Executive for
Good Reason shall be effective five (5) business days after the expiration of
such cure period.
  
(iv)     Death.  Termination of the Executive’s employment for death shall be
effective on the date of the Executive’s death.
 
4.     Benefits Upon Termination of Employment.
 

4

--------------------------------------------------------------------------------



(i)    Termination Without Cause or by the Executive for Good Reason. Upon the
termination of the employment of Executive Without Cause by the Company or by
the Executive for Good Reason, the Company shall pay or provide to the
Executive:
 
(a)     a lump sum payment equal to the sum of the following:
 
1.    the Accrued Obligations; and
 
2.    an amount equal to the sum of the annual base salary of the Executive at
the highest rate in effect during the Protection Period and the Bonus.
 
The payment described in this Section 4(i)(a)(1) shall be made by the Company
not later than the earlier of the date required by applicable law or five (5)
days following the Termination Date.  The payment described in Section
4(i)(a)(2) shall be paid in accordance with Section 4(vi). Executive shall not
be required to mitigate the amount of the payment provided for in this Section
4(i)(a) by seeking other employment or otherwise.  The amount of the payment
provided for in this Section 4(i)(a) shall not be reduced by any compensation or
other amounts paid to or earned by Executive as the result of employment with
another employer after the date on which his employment with the Company
terminates or otherwise.
 
(b)    the continuance of the Executive’s life, medical, dental, prescription
drug and long and short-term disability plans, programs or arrangements, whether
group or individual, of the Company in which the Executive was entitled to
participate at any time during the twelve (12) month period prior to the
Termination Date until the earliest to occur of (1) one (1) year after the
Termination Date; (2) the Executive’s death (provided that compensation and
benefits payable to his beneficiaries shall not terminate upon his death); or
(3) with respect to any particular plan, program or arrangement, the date the
Executive is afforded a comparable benefit at a comparable cost to the Executive
by a subsequent employer.
 
(ii)    Cobra Continuation Coverage. Upon the expiration of the provision of
benefits in Section 4(i)(b), the Executive and his dependents shall be entitled
to exercise such rights as they may have under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).
 
(iii)    Death. Upon a termination of the Executive’s employment on account of
the Executive’s death, the Company shall pay to his estate or beneficiary, the
Accrued Obligations within five (5) days of the Termination Date and the Company
shall provide to his estate or beneficiary, such benefits that the Company
provides in the event of an employee’s death.
 
(iv)    Cause, Voluntary Termination by the Executive. Upon the termination of
the Executive’s employment by the Company for Cause or by the Executive without
Good

5

--------------------------------------------------------------------------------



Reason, the Company shall pay to the Executive the Accrued Obligations within
five (5) days of the Termination Date.
 
(v)    Effect of Stock Options and Other Equity Awards.  The terms and
conditions of the Executive’s award agreements or employment agreement (as
applicable to such Executive) shall govern the effect of termination of the
Executive’s employment on equity awards granted by the Company and held by the
Executive as of the Termination Date.


 (vi)    Conditions to Receiving Benefits. The benefits described in Sections
4(i)(a)(2) and 4(i)(b) shall be subject to the Executive’s compliance with the
confidentiality, non-competition, and non-solicitation provisions of the
Executive’s Employment Agreement attached hereto as Attachment A, and the
benefits described in Sections 4(i)(a)(2) and 4(i)(b) will be paid within the
sixty (60) day period following the Termination Date provided the Executive
executes the release attached hereto as Attachment B, and such release becomes
effective and irrevocable within such sixty (60) day period and provided,
further, that if such sixty (60) day period begins in one calendar year and ends
in a second calendar year, the payment will be made in the second calendar year.
 
(vii)    No Further Payments due to Executive. Except as provided in this
Section 4, the Company shall have no obligation to make any other payment, in
the nature of severance or termination pay.
 
(viii)    Exception to Benefit Entitlements. The Executive shall not receive the
payments and benefits under this Agreement if the Executive has executed an
individually negotiated employment contract, agreement or offer letter with the
Company relating to severance benefits that is in effect on the Termination
Date, unless the Executive waives any such severance benefits under such
contract, agreement or letter.
 
(viii)    Retirement Payments.  No amounts paid pursuant to this Agreement will
constitute compensation for any purpose under any retirement plan or other
employee benefit plan, program, arrangement or agreement of the Company or any
of its affiliates, unless such plan, program, arrangement or agreement
specifically so provides.
 
5.    Successors; Binding Agreement.
 
(a)    This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the business and/or assets of Under Armour, Inc. 
Additionally, Under Armour, Inc. shall require any such successor expressly to
agree to assume and to assume of the obligations of the Company under this
Agreement upon or prior to such succession taking place. A copy of such
assumption and agreement shall be delivered to the Executive promptly after its
execution by the successor.
 
(b)    This Agreement is personal to the Executive and the Executive may not
assign or transfer any part of his rights or duties hereunder, or any payments
due to the Executive hereunder, to any other person, except that this Agreement
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, heirs, distributees, devisees,
legatees or beneficiaries.  No payment pursuant to any will or the laws of

6

--------------------------------------------------------------------------------



descent and distribution shall be made hereunder unless the Company shall have
been furnished with a copy of such will and/or such other evidence as the Board
may deem necessary to establish the validity of the payment.
 
6.     Modification; Waiver.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and by an officer of the Company thereunto
expressly authorized by the Board.  Waiver by any party of any breach of or
failure to comply with any provision of this Agreement by the other party shall
not be construed as, or constitute, a continuing waiver of such provision, or a
waiver of any other breach of, or failure to comply with, any other provision of
this Agreement.


7.     Notice.  All notices, requests, demands and other communications required
or permitted to be given by either party to the other party to this Agreement
(including, without limitation, any notice of termination of employment and any
notice of an intention to arbitrate) shall be in writing and shall be deemed to
have been duly given when delivered personally or received by certified or
registered mail, return receipt requested, postage prepaid, at the address of
the other party, as follows:


 
If to the Company, to:
 
If to the Executive, to:
 
 
 
 
 
Under Armour, Inc.
 
 
 
Attn: Vice President,
 
 
 
Human Resources
 
 
 
1020 Hull Street
 
 
 
Baltimore, Maryland  21230
 
 
 
 
 
 
 
With a copy to:
 
With a copy to:
 
Under Armour, Inc.
 
 
 
Attn: Legal Department
 
 
 
1020 Hull Street
 
 
 
Baltimore, Maryland  21230
 
 

 
Either party hereto may change its address for purposes of this Section 7 by
giving fifteen (15) days’ prior notice to the other party hereto.
 
8.    Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


 9.    Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.
 
10.    Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original. 

7

--------------------------------------------------------------------------------



11.    Governing Law.  This Agreement has been executed and delivered in Panama
and shall in all respects be governed by, and construed and enforced in
accordance with, the laws of Panama without reference to its principles of
conflicts of law.
          12.    Certain Withholdings.  The Company shall withhold from any
amounts payable to Executive hereunder all federal, state, city and other taxes
and withholdings that the Company determines are required to be withheld
pursuant to any applicable law or regulation.
 
13.    Entire Agreement.  This Agreement supersedes any and all other oral or
written agreements heretofore made relating to amounts payable pursuant to a
change in control and constitutes the entire agreement relating to such change
in control. Any existing employment agreement is hereby superseded only with
regard to amounts payable pursuant to a change in control.


14.    Code Section 409A. To the extent that the right to any payment under this
Agreement provides for deferred compensation within the meaning of Section 409A
of the Code that is not exempt from Code Section 409A as involuntary separation
pay or a short-term deferral (or otherwise), a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for any payment or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision,
references to a “termination,” “termination of employment,” or like terms shall
mean “separation from service.” In addition, notwithstanding any provision to
the contrary in this agreement, if Executive is deemed on the date of
Executive’s “separation from service” (within the meaning of Code Section 409A)
to be a “specified employee” (within the meaning of Code Section 409A), then
with regard to any payment under this Agreement that is required to be delayed
pursuant to Code Section 409A(a)(2)(B), such payment shall not be made prior to
the later of (1) June 30, 2012, or (2) the earlier of (a) the expiration of the
six (6) month period measured from the date of Executive’s “separation from
service” and (b) the date of Executive’s death. Each payment under this
Agreement shall be treated as a separate payment for purposes of Code Section
409A. In addition, to the extent that any reimbursement or in-kind benefit under
this Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (iii) subject to any shorter
time periods provided herein, any such reimbursement of an expense must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred.
 













8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
UNDER ARMOUR, INC.


/s/ John Stanton
 
/s/ Karl-Heinz Maurath
By: John Stanton
 
By: Karl-Heinz Maurath
 
 
 
SVP, General Counsel & Corporate Secretary
 
President, International
Title
 
Title




9

--------------------------------------------------------------------------------



 ATTACHMENT A


EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT




[The Form of Attachment A, the Employee Confidentiality, Non-Competition, and
Non-Solicitation Agreement by and between Mr. Maurath and the Company, has been
separately filed with the Company’s Annual Report on Form 10-K for the year
ended December 31, 2013, as Exhibit 10.14]

10

--------------------------------------------------------------------------------



ATTACHMENT B


RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the Under Armour,
Inc Change in Control Severance Agreement (the “Agreement”).
 
I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Agreement.
 
I hereby confirm my obligations under the Company’s Employee Confidentiality,
Non-Competition and Non-Solicitation Agreement.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited
to:  (a) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company (other than compensation and
benefits accrued before any termination of employment or any rights you may have
under stock option grants); (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as
amended), and the federal Employee Retirement Income Security Act of 1974 (as
amended).
 
I understand that I may consider whether to agree to the terms contained herein
for a period of twenty-one days after the date hereof.  Accordingly, I will sign
and return the acknowledgment copy of this Release to acknowledge my
understanding of and agreement with the foregoing.  Prior to my signing this
Release, I was advised to consult with an attorney.
 
This Release will become effective, enforceable and irrevocable seven days after
the date on which I sign it. During the seven-day period prior to this date, I
may revoke this Release to accept the terms hereof by indicating in writing to
the Company my intention to revoke.  I

1

--------------------------------------------------------------------------------





understand that if I exercise my right to revoke hereunder, I will forfeit my
right to receive any of the special benefits offered to me under the Agreement,
and to the extent such payments have already been made, I agree that I will
immediately reimburse the Company for the amounts of such payment.
 
 
 
 
By:
 
 
 
 
 
Date:
 
 




2